8DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set January 11, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAN (CN 106935168 A) in view of CHEN et al (CN 105845092 A).
As to claim 1: Zhan discloses a gate driver circuit used for driving a display panel (Fig. 1, “a gate driver circuit 130/200” used for driving “a display panel 110”; ¶0024), the gate driver circuit comprising: 
a plurality of shift registers sequentially outputting a plurality of scan signals to the display panel (Figs. 1-2, “a plurality of shift registers 210” sequentially outputting a plurality of scan signals to the display panel; ¶0024, 0027-0028), wherein an ith-level shift register comprises: 
10a precharge unit used for receiving a first input signal and a second input signal and controlling an electric potential of a first node according to the first input signal or the second input signal (Figs. 2-3, “a precharge unit 310” including “a third transistor M3” used for receiving “a first input signal IN1” and “a second input signal IN2” and 
a first transistor, wherein a first terminal of the first transistor 15receives the first input signal, a gate of the first transistor is coupled to the first terminal of the first transistor, and a second terminal of the first transistor is coupled to the first node (Figs. 2-3, “a first transistor M1”, wherein a first terminal of the first transistor 15receives the first input signal IN1, a gate of the first transistor is coupled to the first terminal of the first transistor, and a second terminal of the first transistor is coupled to the first node X; ¶0030-0034); and 
a second transistor, wherein a first terminal of the second transistor receives the second input signal, a gate of the second transistor 20is coupled to the first terminal of the second transistor, and a second terminal of the second transistor is coupled to the first node (Figs. 2-3, “a second transistor M2”, wherein a first terminal of the second transistor receives the second input signal In2, a gate of the second transistor 20is coupled to the first terminal of the second transistor, and a second terminal of the second transistor is coupled to the first node X; ¶0030-0034); 
a third transistor, wherein a gate of the third transistor receives a second clock signal, a first terminal of the third transistor receives a 25reference electric potential, a second terminal of the third transistor is coupled to the first node (Figs. 2-3, “a third transistor M4”, wherein a gate of the third transistor receives “a second clock signal CN2”, a first terminal of the third transistor receives “a 25reference electric potential VGL”, a second terminal of the third transistor is coupled to the first node X; ¶0030-0034); 
th-level scan signal from a second node according to the 30electric potential of the first node and the first clock signal, and i is a 2Appl. No. 16/942,736positive integer greater than or equal to 1 (Figs. 2-3, “a pull-up unit 320”, wherein the pull-up unit 320 and the precharge unit 310 are coupled to the first node X, the pull-up unit receives “a first clock signal CN1” and outputs an ith-level scan signal from “a second node Y” according to the 30electric potential of the first node X and the first clock signal CN1, and i is a 2Appl. No. 16/942,736positive integer greater than or equal to 1; ¶0030-0034), 
wherein the pull-up unit comprises: a fourth transistor, wherein a gate of the fourth transistor is coupled to the first node, a first terminal of the fourth transistor 5receives the first clock signal, and a second terminal of the fourth transistor is coupled to the second node; and a first capacitor, wherein a first terminal of the first capacitor is coupled to the first node, and a second terminal of the first capacitor is coupled to the second node (Figs. 2-3, the pull-up unit comprises: “a fourth transistor M3”, wherein a gate of the fourth transistor is coupled to the first node X, a first terminal of the fourth transistor 5receives the first clock signal CN1, and a second terminal of the fourth transistor is coupled to the second node Y; and “a first capacitor Cx”, wherein a first terminal of the first capacitor is coupled to the first node X, and a second terminal of the first capacitor is coupled to the second node Y; ¶0030-0034); and 
10a pull-down unit (Figs. 2-3, “a pull-down unit 340”), wherein the pull-down unit comprises: 

a sixth transistor, wherein a gate of the sixth transistor is coupled to the second terminal of the fifth transistor, a first terminal of 20the sixth transistor receives the reference electric potential, and a second terminal of the sixth transistor is coupled to the first node (Figs. 2-3, “a sixth transistor M13”, wherein a gate of the sixth transistor is coupled to the second terminal of the fifth transistor M12, a first terminal of 20the sixth transistor receives the reference electric potential VGL, and a second terminal of the sixth transistor is coupled to the first node X; ¶0030-0034); 
a seventh transistor, wherein a gate of the seventh transistor is coupled to the second terminal of the fifth transistor, a first 25terminal of the seventh transistor receives the reference electric potential, and a second terminal of the seventh transistor is coupled to the second node (Figs. 2-3, “a seventh transistor M14”, wherein a gate of the seventh transistor is coupled to the second terminal of the fifth transistor M12, a first 25terminal of the seventh transistor receives the reference electric potential VGL, and a second terminal of the seventh transistor is coupled to the second node Y; ¶0030-0034),

Zhan does not expressly discloses the pull-down unit of the shift register includes a second capacitor, wherein a first terminal of the second capacitor receives the first clock signal, and a second terminal of the second capacitor is coupled to a second terminal of the fifth transistor, and an eighth transistor, wherein a gate of the eighth transistor receives the second clock signal, a first terminal of the eighth 30transistor receives the reference electric potential, and a second terminal of the eighth transistor is coupled to the second node. However, Chen teaches a shift register comprises a pull-up unit; a pull-down unit (Fig. 3, “a shift register 100” comprises “a pull-up unit 110”; “a pull-down unit 130-140”), wherein the pull-up unit comprises a fourth transistor, wherein a gate of the fourth transistor is coupled to the first node, a first terminal of the fourth transistor 5receives the first clock signal, and a second terminal of the fourth transistor is coupled to the second node (Fig. 3, “a fourth transistor 111”, wherein a gate of the fourth transistor is coupled to “a first node Q”, a first terminal of the fourth transistor 5receives “a first clock signal CK”, and a second terminal of the fourth transistor is coupled to “a second node G”), wherein the pull-down unit comprises a second capacitor, a fifth transistor, a sixth transistor, a seventh transistor, and an eighth transistor (Fig. 3, the pull-down unit comprises “a second capacitor 145”, “a fifth transistor 141”, “a sixth transistor 142”, “a seventh transistor 143”, and “an eighth transistor 131”), wherein a first terminal of the second capacitor receives the first clock signal, and a second terminal of the second capacitor is coupled to a second terminal of 
As to claim 3: Zhan discloses the first input signal is a (i-1)th-level scan signal output by a (i-1)th-level shift register, and the second 10input signal is a (i+1)th-level scan signal output by a (i+1)th-level shift register when i is any positive integer from 2 to (N-1), wherein N is a positive integer greater than 2 (Figs. 2-3, the first input signal is a (i-1)th-level scan signal output by a (i-1)th-level shift register, and the second input signal is a (i+1)th-level scan signal output by a (i+1)th-level shift register when i is any positive integer from 2 to (N-1), wherein N is a positive integer 10greater than 2; ¶0025-0033).  
 
As to claim 4: Zhan discloses the first input signal is an 15initial signal, and the second input signal is a second-level scan signal output by a second-level shift register when i is 1 (Figs. 2-3, the first input signal is “an initial signal SR”, and the second input signal is a second-level scan signal output by a second-level shift register when i is 1; ¶0025-0033).  
As to claim 7: Claim 7 is a method claim of claim 1. The prior arts Zhan and Chen further disclose a driving method of a display panel (Zhan: Fig. 1, a driving method of “a display panel 110”; Abstract, ¶0011; Chen: Figs. 1-4, a driving method of “a display panel 710”; Abstract, ¶0102-0107), comprising: 
providing a gate driver circuit, the gate driver circuit comprising a plurality of shift registers (Zhan: Figs. 1-2, providing “a gate driver circuit 130”, the gate driver circuit comprising “a plurality of shift registers 210”; ¶0024-0028; Chen: Figs. 1-3, “a gate driver circuit 400”, the gate driver circuit comprising “a plurality of shift registers 100”; ¶0024-0037), wherein an ith-level shift register comprises: 
25a precharge unit used for receiving a first input signal and a second input signal and controlling an electric potential of a first node according to the first input signal or the second input signal (Zhan: Figs. 2-3, “a precharge unit 310” including “a third transistor M3” used for receiving “a first input signal IN1” and “a second input signal IN2” and controlling an electric potential of “a first node X” according to the first input signal or the second input signal; ¶0030-0034), wherein the precharge unit comprises: 
a first transistor, wherein a first terminal of the first transistor 30receives the first input signal, a gate of the first transistor is coupled to the first terminal of the first transistor, and a second terminal of the first transistor is coupled to the first node (Zhan: 
a second transistor, wherein a first terminal of the second transistor receives the second input signal, a gate of the second transistor 5is coupled to the first terminal of the second transistor, and a second terminal of the second transistor is coupled to the first node (Zhan: Figs. 2-3, “a second transistor M2”, wherein a first terminal of the second transistor receives the second input signal In2, a gate of the second transistor 20is coupled to the first terminal of the second transistor, and a second terminal of the second transistor is coupled to the first node X; ¶0030-0034); 
a third transistor, wherein a gate of the third transistor receives a second clock signal, a first terminal of the third transistor receives a 10reference electric potential, a second terminal of the third transistor is coupled to the first node (Zhan: Figs. 2-3, “a third transistor M4”, wherein a gate of the third transistor receives “a second clock signal CN2”, a first terminal of the third transistor receives “a 25reference electric potential VGL”, a second terminal of the third transistor is coupled to the first node X; ¶0030-0034); 
a pull-up unit, wherein the pull-up unit and the precharge unit are coupled to the first node, the pull-up unit receives a first clock signal and outputs an ith-level scan signal from a second node according to the 15electric potential of the first node and the first clock signal, and i is a positive integer greater than or equal to 1 (Zhan: Figs. 2-3, “a pull-up unit 320”, wherein the pull-up unit 320 and the precharge unit 310 are coupled to the first node X, the pull-up unit receives “a first clock signal CN1” and outputs an ith-th-level scan signal from “a second node G” according to the 15electric potential of the first node Q and the first clock signal CK, and i is a positive integer greater than or equal to 1), wherein the pull-up unit comprises: 
a fourth transistor, wherein a gate of the fourth transistor is coupled to the first node, a first terminal of the fourth transistor 20receives the first clock signal, and a second terminal of the fourth transistor is coupled to the second node; and a first capacitor, wherein a first terminal of the first capacitor is coupled to the first node, and a second terminal of the first capacitor is coupled to the second node (Zhan: Figs. 2-3, “a fourth transistor M3”, wherein a gate of the fourth transistor is coupled to the first node X, a first terminal of the fourth transistor 5receives the first clock signal CN1, and a second terminal of the fourth transistor is coupled to the second node Y; and “a first capacitor Cx”, wherein a first terminal of the first capacitor is coupled to the first node X, and a second terminal of the first capacitor is coupled to the second node Y; ¶0030-0034; Chen: Fig. 3, “a fourth transistor 111”, wherein a gate of the fourth transistor is coupled to the first node Q, a first terminal of the fourth transistor 20receives “a first clock signal CK”, and a second terminal of the fourth transistor is coupled to the second node G; and “a first capacitor 115”, wherein a first terminal of the first capacitor 115 is coupled to the first node Q, and a second terminal of the first capacitor 115 is coupled to the second node G); and 

wherein a start time of transmitting the second clock signal is after an end time of transmitting the first clock signal (Zhan: Figs. 2-3, “a start time of transmitting the second clock signal L6/CN2” is after an end time of transmitting the first clock signal L1/CN1; Chen: Fig. 4, a start time of transmitting the second clock signal XCK is after an end time of transmitting the first clock signal CK); 

setting a (i-1)th-level scan signal output by a (i-1)th-level shift register as the first input signal and setting a (i+1)th-level scan signal output by a (i+1)th-level  25shift register as the second input signal when i is any positive integer from 2 to (N-1), and the shift registers sequentially output a plurality of scan signals to the display panel, wherein N is a positive integer greater than 2 (Zhan: Figs. 2-3, setting a (i-1)th-level scan signal output by a (i-1)th-level shift register as the first input signal and setting a (i+1)th-level scan signal output by a (i+1)th-level  25shift register as the second input signal when i is any positive integer from 2 to (N-1), and the shift registers sequentially output a plurality of scan signals to the display panel, wherein N is a positive integer greater than 2). In addition, the same motivation is used as the rejection of claim 7.

Response to Arguments
Applicant's arguments filed on January 11, 2022 have been fully considered but they are not persuasive. 
Applicant argues “ZHAN and CHEN fail to teach that the gate of the third transistor and the eighth transistor receive the same clock signal in the claims 1 and 7. Each of ZHAN and CHEN only discloses part of the circuit of the shift register in the claims 1 and 7, and the circuits of ZHAN and CHEN are different from each other. 
First, according to MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).” For instant case, the primary prior art Zhan teaches all claimed limitation except the pull-down unit comprises a second transistor and an eighth transistor. However, the secondary prior art Chen teaches a shift register circuit comprises a pull-down unit which is identical as claimed limitation, wherein the pull-down unit comprises: a second capacitor, wherein a first terminal of the second capacitor receives the first clock signal; a fifth transistor, wherein a gate of the fifth transistor is coupled to the first node, a first terminal of the fifth transistor receives the 30reference electric potential, and a second terminal of the fifth transistor is coupled to a second terminal of the second capacitor; a sixth transistor, wherein a gate of the sixth transistor is coupled to the second terminal of the second capacitor, a first terminal of 5the sixth transistor receives the reference electric potential, and a second terminal of the sixth transistor is coupled to the first node; a seventh transistor, wherein a gate of the seventh transistor is coupled to the second terminal of the second capacitor, a first 10terminal of the seventh transistor receives the reference electric potential, and a second terminal of the seventh transistor is coupled to the second node; and an eighth transistor, wherein a gate of the eighth transistor receives 
Second, the prior art Zhan teaches a third transistor, wherein a gate terminal of the third 
Third, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, specifically arguments that there is no reason to combine the teachings of Zhan with Chen (Argument, pg. 2), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chen provides such motivation including preventing displacement registering circuit node leakage also can ensure generated by shift register circuit outputs the correct waveform (Chen: ¶0127). Therefore, the combination of the prior arts clearly teaches claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693


	
	1